Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: The claim recites “device is a smartphone. a tablet.”  This appears to be a typographical error.  It is not clear whether or not the claim was intended to include either or both of the device types.  For further consideration of the claims, it will be assumed that the claim was intended to read “device is a smartphone or a tablet”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a system and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite matching users (customers to advisors) and providing access to stored user data during communications.  The limitations of connecting devices (devices to servers, servers to servers), receiving input (customer selections), making selections (assigning advisors), storing user data, providing access to user data and connecting users through communication interfaces, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of commercial or legal 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using personal communication devices and servers to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, analyzing, and storing data).
– Using audio and video interfaces to perform the recited steps.  The “interface” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  For example, “interface”, as used in the claims, can be interpreted as merely a generic tool for transmitting and receiving information over a network, such as those activities performed in Symantec (see MPEP 2106.05(d)(II)), Symantec
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 4, 6, and 8 recite elements that appear in Claim 20, addressed above.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas for the reasons described in the above rejection of the independent claims.  Additionally, Claims 2 and 6 are drawn to elements related to storing data on the devices of their parent claims and would fail under the reasoning provided for Claims 3, 7, 16, and 18,  provided below.  Therefore, Claims 2, 4, 6, and 8 are ineligible.
Claims 3, 7, 16, and 18 recite further elements related to storing data on the devices of the parent claims.  These activities fail to differentiate the claims from the 
Claims 9-12 recite further elements related to specific types of user devices.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of device (any device capable of the related connection and communication activities) does not significantly affect the processing of the claimed invention.  Therefore, Claims 9-12 are ineligible.
Claim 13 recites the use of location tracking services.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the use of location tracking services in such devices (including identifying additional location characteristics, such as a  “store”) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).  Therefore, Claim 13 is ineligible.
Claims 14 and 15 recite further elements related to collecting information.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Additionally, the specific types of data in Claim 15 does not significantly affect the processing of the claimed invention. Therefore, Claims 14 and 15 are ineligible.
Claim 17 recites further elements related to the user interface.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because it is merely reciting design choices for implementing the interface and does not significantly affect the processing of the claimed invention.  Therefore, Claim 17 is ineligible.
Claim 19 recites the use of a specific protocol (session initiation protocol) for communications.  These limitations fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific protocol used does not significantly affect the processing of the claimed invention.  Applicant’s disclosure does not provide any material indicating that the use of this specific protocol would affect the functioning of the claimed invention in any manner or any material indicating that the protocol would be used in any manner other than its known and common use.  Therefore, Claim 19 is ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo (Patent No. US 10,395,290 B1).
In regards to Claims 1 and 5, Koo discloses:
A system for use by a customer having a personal communication device, wherein the customer's personal communication device is running an application, the application operable on the customer's personal communication device to provide for the customer, while in a physical store with one or more products, to select advice on at least one of the products in the store, the system operable for queuing a bank of advisers for connection via a video and audio interface on the customer's personal communication device of one of the advisers to the customer in response to the customer's selecting advice on the at least one product, the system comprising: (Claim 1, discusses a user selecting advice for a product, while in a store, and being connected to advisors with qualifications regarding that product/topic; See also column 10, lines 42-51, discusses connecting to an advisor via audio/video)
a management server configured to connect to the customer's personal communication device to receive the customer's selection of advice; (Claim 1, customers personal devices are connected to the central server by transceivers, “…wherein each of said handheld wireless devices is configured with a user interface that allows a customer to designate a user-interface element to request a customer-service session…”; see also column 4, line 31 to column 5, line 8, describes the use of multiple servers [see Examiner’s Note, below])
a call server connecting to the management server and providing access to the bank of advisers, wherein the management server controls the assignment of the one of “a central server…the central server establishes a two-way real-time communication link between said one of the handheld wireless devices and said customer-service representative who has been selected from a group of available customer-service representatives based on scores assigned to individual customer-service representatives within said group for said one of the wireless transceivers, and wherein said individual customer-service representatives within said group previously have been assigned scores for different wireless transceivers based on demonstrated knowledge...”)
Examiner’s Note: In Koo, the local server would be equivalent to the management server in Applicant’s claims (connects the customer device and receives customer requests).  The local server then connects to the central server to assign advisors (the central server in Koo being equivalent to Applicant’s call server).  This is described in FIG. 1 and the related description throughout the reference.

In regards to Claims 2, 4, 6, 8, and 20, Koo discloses:
A system for use by a customer having a personal communication device, wherein the customer's personal communication device is running an application, the application operable on the customer's personal communication device to provide for the customer, while in a physical store with one or more products, to select advice on at least one of the products in the store, the system operable for queuing a bank of advisers for connection via a video and audio interface on the customer's personal communication device of one of the advisers to the customer in response to the customer's selecting advice on the at least one product, the system comprising: (Claim 1, discusses a user selecting advice for a product, while in a store, and being connected to advisors with qualifications regarding that product/topic; See also column 10, lines 42-51, discusses connecting to an advisor via audio/video)
a management server configured to connect to the customer's personal communication device to receive the customer's selection of advice; (Claim 1, customers personal devices are connected to the central server by transceivers, “…wherein each of said handheld wireless devices is configured with a user interface that allows a customer to designate a user-interface element to request a customer-service session…”; see also column 4, line 31 to column 5, line 8, describes the use of multiple servers [see Examiner’s Note, below])
a call server connecting to the management server and providing access to the bank of advisers, wherein the management server controls the assignment of the one of the bank of advisers to the customer, (Claim 1, “a central server…the central server establishes a two-way real-time communication link between said one of the handheld wireless devices and said customer-service representative who has been selected from a group of available customer-service representatives based on scores assigned to individual customer-service representatives within said group for said one of the wireless transceivers, and wherein said individual customer-service representatives within said group previously have been assigned scores for different wireless transceivers based on demonstrated knowledge...”)
wherein the call server stores a set of customer specific data for the customer,  (column 16, lines 9-45,  a set of customer specific data is stored including demographic data, location data, and multiple other examples)
 the customer specific data is provided to the advisor when they are connected to the customer; column 10, lines 42-51, using audio/video communications; NOTE: The synchronization is being interpreted broadly under broadest reasonable interpretation.  As written, the synchronization of the customer data and advisor being “on” the video/audio interface is generally stated.  The claims and specification do not provide any additional material explaining when or how synchronization is performed.  Therefore any synchronization (such as providing the data at any time during the advisor’s connection to the interface) would read on the claim.) 
Examiner’s Note: In Koo, the local server would be equivalent to the management server in Applicant’s claims (connects the customer device and receives customer requests).  The local server then connects to the central server to assign advisors (the central server in Koo being equivalent to Applicant’s call server).  This is described in FIG. 1 and the related description throughout the reference
In regards to Claims 3 and 7, Koo discloses:
wherein the system stores the set of customer specific data for the customer in the call server. (column 16, lines 9-45,, the customer data is provided and processed by the central server (equivalent to the call server), and includes previously identified customer data (indicating data that was stored in some capacity))
In regards to Claims 9-11, Koo discloses:
all of these device types used by customers can be found in column 5, lines 17-23)
In regards to Claim 13, Koo discloses:
wherein the personal communication device includes a capability for determining and outputting a current location of the device, and where the application uses the device's location information to identify to the management server at least one of a store and a product proximate to the customer. (column 19, lines 32-35, “…other location-identifying technologies can include…GPS, visual recognition of input from the user 15's device 17's camera…scanning RFID tags within the vicinity…”; column 12, lines 30-39; column 18, lines 18-43, shows that geographically dispersed sites are included, and the identity of those sites (such as stores) can be identified (such as to be charged for services))
In regards to Claim 14, Koo discloses:
wherein at least one of the management server and the call server are configured to provide for collection of information relating to communications between the adviser and the customer via the video and audio interface. (column 6, lines 9-14; column 25, lines 55-57; column 26, lines 14-16; “One benefit of routing such communications through central server 10, or at least having central server 10 monitor such communications, is that the communications can be centrally monitored and the resulting information used to improve future communications…”; column 10, lines 42-51, shows communications including video/audio)
In regards to Claim 16, Koo discloses:
“central server” and  line 61, item “(3)”; shows a database of product information and sets of products differentiated by location)
In regards to Claim 17, Koo discloses:
wherein the management server provides an initial page to the customer's personal communication device when the customer seeks to connect for advice to the video and audio interface.  (Fig. 6, provides an initial page through which a customer can make requests and/or interact with the system; Fig. 6 is further described in column 9, line 66 to column 10, line 39)
In regards to Claim 18, Koo discloses:
wherein the management server is configured to keep track of a current availability of a bank of advisers in order to select the adviser to connect to the customer. (column 9, line 25, database includes advisor availability data)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo.
In regards to Claim 12, Although Koo does not explicitly disclose the personal communication device being a smart speaker with video capability. However, Koo discloses electronic devices such as tablets and smartphones 11 (column 5, lines 17-23, “…interacting with and communicating through a wirelessly networked handheld electronic device…such as a tablet computer or smartphone, running a communication application…”, Koo provides these examples, but does not explicitly limit the device types to this list).  Thus, it would have been obvious to a person of ordinary skill in the art as of the effective filing date of the claimed invention to have combined the devices in Koo, such as a smartphone, with a smart speaker with video capability because both devices include the same capabilities and because the type of device does not functionally alter or relate to the steps of the method.  The specific type of device does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  (see also Claims 9-11 and SUMMARY in Applicant’s disclosure, “The term "personal communication device" will be understood to encompass any system or device by which a customer can carry out at least a portion of the communications described herein, including a smartphone running an app, a tablet or any other type of computer with appropriate network connectivity, a smart speaker with video capability, or such other devices as are capable of such communication in the future.”)

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Nelson (Patent Number 5,778,364).
In regards to Claim 15, Koo discloses the collection of data related to calls between customers and advisors.  Koo does not explicitly disclose the collected information being related to a close rate, a ticket price, or a re-purchase rate, however, Nelson teaches:
wherein the collected information includes data relating to at least one of a close rate, a ticket price, or a re-purchase rate. (column 18, line 62-column 19, line 11,  shows information from communications with customer service representatives being recorded including information that can be monitored to determine “close rates”)
One of ordinary skill in the art would have recognized that applying the known technique of Nelson would have yielded predictable results.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that applying the technique of Nelson to Koo would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data collection features into similar systems.  Further, using a collecting data relating to these specific items in conjunction with a system that collects data related to customer service communications, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the identification of data that could be used for monitoring the performance of customer service representatives who are expected to be experts in the topics for which they provide advice (Koo, column 6, lines 9-14 and Nelson, column 18, line 62-column 19, line 11).  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Morgan et al. (Pub. No. US 2006/0101098 A1).
In regards to Claim 19, Koo discloses communications between customers and customer service representatives/advisors via call servers coordinating with management servers, as described above.  Koo does not explicitly disclose wherein the call server coordinates with the management server by providing a Session Initiation Protocol (SIP), however, Nelson teaches communications between customers and customer service representatives/advisors by providing a Session Initiation Protocol. (Abstract; Claim 25; Claim 30; Claim 51,  shows remote communication between customers and service representatives being facilitated by the use of a Session Initiation Protocol)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Koo so as to have included communications between customers and customer service representatives/advisors by providing a Session Initiation Protocol, as taught by Morgan in order to allow users to communicate with services regardless of different protocols that may be used (Morgan [0002]; [0029]). 


Relevant Prior Art Not Relied On
Linihan et al. (Pub. No. US 2019/0287132 A1).  Customer service requests are routed to representatives selected from a pool of representatives based on skills (see at least [0021])
Eichstaedt et al. (Patent No. US 6,510,431 B1).  Customer service requests are routed to a problem pool which is used to select representatives qualified advisors based on topics (see at least Claim 1; Claim 19)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             December 30, 2020

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629